DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Preliminary Amendment, filed 8/25/2020, has been entered. Claims 1-3, 5-12, 14-15, and 17-25 are pending with claims 4, 13, and 16 being currently (Preliminary Amendment) cancelled.
Priority
Acknowledgment is made of applicants’ claim for foreign priority based on an application filed in the Russian Federation. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 12, 14, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 20020157828), alone.

King discloses transmitting the pressure data to the pressure data acquisition system (Figs. 2, 4; [0015], [0016] [0019], [0020], [0023], [0027]). King does not explicitly disclose (v) recording the pressure data with a pressure transducer, (vi) processing the pressure data mathematically by obtaining the pressure pulses, pulse reflections or both, and determining the position of the droppable object or cement plug. However, King teaches gathering and transmitting pressure data, determining location and transmitting that information to a processor and a surface location, using pulse telemetry, and displaying gathered data (Figs. 2, 4; [0015], [0016] [0019], [0020], [0023], [0027]). 

Regarding claim 2: King discloses that the droppable object is a top cementing plug, or a bottom cementing plug, or a drill pipe dart (Figs. 1, 3; [0013], [0015], [0017]). 
Regarding claim 3: King discloses that the change of inner cross-sectional dimension is located at casing pipe joints, wherein the casing pipe joints comprise screw joints, weld joints or both (Figs. 1, 3). 
Regarding claims 8 and 20: King discloses that the mathematical processing comprises analyzing a pressure spectrogram and determination of pressure pulses (Figs. 2, 4; [0015], [0016] [0019], [0020], [0023], [0027]). 
Regarding claims 12 and 24: King discloses that the locating of the droppable object or plug is performed in real time during pumping, allowing an operator to control movement of the droppable object (Figs. 2, 4; [0015], [0016] [0019], [0020], [0023], [0027]). 
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 20020157828), as applied to claim 1 above, and further in view of Urdaneta et al. (US 20170211569).
King discloses the invention substantially as claimed and as discussed above.
Regarding claims 5 and 17: King discloses calculating the pressure pulse reflection time from the droppable object or plug traveling through the casing string (Figs. 2, 4; [0015], [0016] [0019], [0020], [0023], [0027]). King does not discuss the mathematical models used in its computer and processing system and therefore does not explicitly disclose that the mathematical processing of the pressure pulses and pulse reflections comprises cepstral analysis comprising producing a pressure cepstrogram in coordinates of quefrency and time. Urdaneta teaches that using mathematical processing of the pressure data comprises cepstral analysis and comprises producing a pressure cepstrogram (see graphs in the figures) in coordinates of quefrency and time (Figs. 9, 12;  abstr; [006]-[008], [0064], [0068], [0069], [0076]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have used a monitoring system, as taught by Urdaneta, which utilizes a mathematical processing that comprises cepstral analysis comprising producing a pressure cepstrogram in coordinates of quefrency and time. As computer programs, applications, and processors are notoriously well-known to allow gathering of desired data and then performing mathematical manipulations of the gathered data, it would have been within routine skill to have used the processors, programs, and computers, of King, to mathematically manipulate gathered data to provide desired information regarding a monitored operation. Such a selection, . 
Allowable Subject Matter
Claims 6-7, 9-11, 15, 18-19, 21-23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Taras P Bemko/
Primary Examiner, Art Unit 3672
10/20/2021